DETAILED ACTION
Response to Arguments
Applicant's arguments filed  on page 12-13 have been fully considered but they are not persuasive.
Applicant argues that “Neither of the frames used in Equation (9) of Wang represents a projected image frame that is produced by projecting a first input image frame to a second image plane”.  The office respectfully disagree.  In Wang [0057], as cited in the office action,  “For a pixel pt in the first (target) image, a corresponding pixel psf=pt+Ft→s(pt) in the second (source) image Is is identified (505) using the forward optical flow Ft→s.”, this optical flow Ft→s  reads on the claimed projection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-11, 15-17 is/are rejected under 35 U.S.C. 35 USC § 102(a)(2) as being anticipated by  WANG (20200211206).
Regarding claim 1, WANG teaches a method comprising: 
It…and a second image … Is); 
obtaining, using the at least one processor, a depth map associated with the first input image frame( [0046], Ds;  Eq. (1))and 
producing another version of the depth map ( [0048], CNN models for predicting Dt, Ds, Tt→s, Fs→t  After computed the corresponding pt and ps; Eq.(4); [0076],             
                
                    
                        D
                    
                    ^
                
            
        s is the depth map of source image Is projected from the depth of target image, as mentioned in Eq. (1))) by performing one or more times: 
projecting, using the at least one processor, the first input image frame to the second image plane ( [0057], For a pixel pt in the first (target) image, a corresponding pixel psf = pt + Ft→s (pt) in the second (source) image Is is identified ) in order to produce a projected image frame using (i) the depth map ([0057], Ds(pt + Ft→s (pt))  is back projected; [0076],             
                
                    
                        D
                    
                    ^
                
            
        s is the depth map of source image Is projected from the depth of target image )and (ii) information identifying a conversion from the first image plane to the second image plane ([0055], Md(pt) is the dynamic per-pixel 3D motion; [0067], 4) rigid background 3D motion Mb, 5) dynamic 3D motion Md); and 
adjusting, using the at least one processor, at least one of the depth map and the information identifying the conversion from the first image plane to the second image plane to reduce a difference between the projected image frame and the second input image frame( Eq. (9); [0075]-[0078], depth consistency… One may easily prove that 
    PNG
    media_image1.png
    38
    29
    media_image1.png
    Greyscale
 dmc=0 is the necessary and sufficient condition for 
    PNG
    media_image1.png
    38
    29
    media_image1.png
    Greyscale
 mc=0 ).

Regarding claim 2, Wang teaches the method of Claim 1, wherein projecting the first input image frame to the second image plane comprises: 
converting the depth map from a coordinate frame associated with the first image plane to a coordinate frame associated with the second image plane using the information in order to produce a Ds(pt + Ft→s (pt))  is back projected; [0076],             
                
                    
                        D
                    
                    ^
                
            
        s is the depth map of source image Is projected from the depth of target image) ; and 
projecting the first input image frame to the second image plane using the converted depth map(515 in Fig. 5, the back-projected 3D space of the pixel in the first depth map).

Regarding claim 3, Wang teaches the method of Claim 1, wherein adjusting at least one of the depth map and the information comprises: minimizing a loss function associated with the projected image frame and the second input image frame(215  in Fig. 2; [0026], HMP 150 may be trained individually or jointly using one or more losses associated with at least one of motion consistency, synthesis, and smoothness;   Eq. (5);  [0069], view synthesis loss terms for depth); and 
adjusting at least one of the depth map and the information based on the minimization of the loss function( 215  in Fig. 2; [0026], HMP 150 may be trained individually or jointly using one or more losses associated with at least one of motion consistency, synthesis, and smoothness).

Regarding claim 4, Wang teaches the method of Claim 3, wherein: the information identifying the conversion from the first image plane to the second image plane comprises rotation and translation values( [0026], The loss motion consistency may also comprise terms for both 3D motion consistency and 2D motion consistency); and the loss function is based on a combination of (i) a measure of photometric loss between the second input image frame and the projected image frame(Eq.3; [0049], photometric loss), (ii) a measure of total variance in the depth map, and (iii) a measure of errors between edges identified in the first input image frame and edges identified in the depth map.

Claims 8-11, 15-17 recite apparatus and medium for the method in claims 1-4.  Since Wang also teaches an apparatus and medium ( [0012]), those claims are also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wadhwa (US 20210183089)

Regarding claim 5, Wang teaches the method of Claim 1
Wang does not expressly teach generating the depth map associated with the first input image frame, the depth map comprising a higher-resolution depth map generated by upsampling a lower-resolution depth map.
However, Wadhwa teaches generating the depth map associated with the first input image frame, the depth map comprising a higher-resolution depth map generated by upsampling a lower-resolution depth map([0004], upsample the depth map could include generating a higher-resolution depth map ) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang and Wadhwa, by  upsampling depth maps in Wang following the teaching of Wadhwa.
One of ordinary skill would have been motivated for such combination” such that the higher-resolution depth map may exhibit sharp edges or other sharp features corresponding to object edges or other features within the input image(s)” ( Wadhwa,[0004])
.

Claims 6, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wadhwa, further in view of HUANG( US 20190004535)
Regarding claim 6, Wang in view of Wadhwa teaches the method of Claim 5, wherein generating the depth map comprises: applying multiple machine-learning convolutional layers (Wadhwa, [0004], ANN) to at least one of the input image frames in order to produce the lower-resolution depth map( Wadhwa, [0004], output of the ANN could be sparse or otherwise have a lower resolution than a target resolution).
Wang in view of Wadhwa does not expressly teach
applying a machine-learning upsampling layer to the lower-resolution depth map in order to generate the higher-resolution depth map.
However, HUANG teaches 
applying a machine-learning upsampling layer to the lower-resolution depth map ([0028], generates a second depth map by applying a convolutional neural network (CNN) model to the first image and the downsampled second image)  in order to generate the higher-resolution depth map( [0028], the second depth map having a higher resolution than the first depth map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang  in view of Wadhwa with that of HUANG, by  substituting Wandhwa’s bilateral upsampling  with HUANG’s CNN upsampling.
One of ordinary skill would have been motivated for such combination “such that the second depth map represents a second point cloud” ( HUANG,[0028])
.

Allowable Subject Matter
Claims 7, 14, 20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661